Citation Nr: 0307665	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for degenerative joint 
disease of each hip.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for hypertension.  

4.	Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973 and from January 1975 to September 1981.  He also had 
other service from September 1981 to April 1985, but has been 
found by administrative decision dated in August 1985 not 
eligible for VA benefits based on this service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was previously before the Board in April 2001.  At 
that time, new and material evidence was found to have been 
submitted to reopen a claim for service connection for 
bilateral hearing loss.  The case was remanded by the Board 
in April 2001.  


FINDINGS OF FACT

1.	The current medical evidence does not confirm the 
presence of hearing loss, which is related to service.  

2.	Degenerative joint disease of the hips is not of service 
origin.

3.	Service connection for hypertension was last denied by 
the RO in a September 1988 rating action.  The veteran 
was notified of this action and of his appellate rights, 
but failed to file a timely appeal.

4.	The additional evidence received since the September 
1988 decision is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

5.	Lumbosacral strain is primarily manifested by complaints 
of pain and limitation of motion.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service nor may sensorineural hearing loss 
be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.	Degenerative joint disease of the hips was neither 
incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.	The unappealed September 1988 rating decision which 
denied service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002).

4.	 The additional evidence submitted subsequent to the 
September 1988 decision of the RO, which denied service 
connection for chronic hypertension, is not new and 
material and the claim for service connection for 
hypertension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).

5.	The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29, 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments relating to 
claims to reopen previously denied claims and are not 
applicable to the current hypertension claim  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case and Supplemental 
Statements of the Case on the issues.  In April 2001, the 
Board remanded the case, in part, to insure compliance with 
the VCAA.  Notification letters regarding the VCAA were 
provided to the veteran in May and August 2001 and in a 
Supplemental Statement of the Case dated in December 2001.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim and 
what evidence the VA would obtain.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran who has indicated that no 
additional records are available.  The veteran has been 
afforded a VA examination during the course of this claim.  
The veteran received a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran pursuant to the VCAA.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, arthritis, and 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Hearing Loss

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The veteran is claiming service connection as a result of the 
serving on the flight line, among jet aircraft engines, 
during service.  His service administrative records show that 
he served in the Air Force.  Review of the service medical 
records from the veteran's first period of service do not 
show any indication of hearing loss.  During the veteran's 
recognized second period of active duty treatment is shown 
for left ear pain and a left ear perforation.  It is noted 
that service connection is in effect for a left ear 
perforation.  On evaluation, a bilateral hearing loss was 
reported.  The veteran underwent several evaluations that 
included audiometric testing that showed bilateral 
sensorineural hearing loss.  The veteran was placed on a 
permanent profile for bilateral hearing loss.  

On separation examination from the veteran's unrecognized 
service in March 1985, it was reported that the veteran had 
bilateral hearing loss since 1975 and had been cross-trained 
out of a hazardous noise environment.  

An audiological examination was conducted by VA in November 
1985.  At that time, the examiner stated that the results of 
the testing were not in agreement.  Another VA audiometric 
examination was conducted in December 1985.  The examiner 
stated that the responses were inconsistent and the test 
results were in poor agreement.  The veteran was repeatedly 
counseled during the test procedure.  A third audiological 
evaluation was conducted in January 1986.  At that time, the 
veteran's hearing was normal in all tested frequencies.  The 
assessment by the audiologist was normal hearing.  

The veteran was treated at a VA outpatient clinic during 1987 
and 1988.  During this time hr reported a history of hearing 
loss.

An examination, to include an audiological evaluation was 
conducted by VA in January 1994.  Following the examination 
the assessment was that the veteran most likely had a 
phenomenon of secular erosion, probable incus long process 
erosion due to chronic suppurative otitis media.  He had a 
30-35 air bone gap which was surgically correctable hearing 
loss.  He had conductive hearing loss in the left ear.   

A hearing was held at the RO in October 1994.  At that time 
the veteran testified as to his current degree of hearing 
loss.  The veteran continued to be treat at VA facility for 
several disorders.

A VA audiometric evaluation was conducted in July 1998.  The 
audiologist stated that there was mild high frequency hearing 
loss at 4000 hertz in the right ear and at 3000 hertz in the 
left.  All other frequencies were considered to be within 
normal limits.  The audiologist stated that high frequency 
losses were consistent with a recent history of use of 
recreational firearms that had occurred subsequent to the 
veteran's discharge from service.  It was noted that the word 
recognition scores noted were considered to be of 
questionable reliability and could reflect a functional 
overlay.  The veteran underwent an ear examination.  At that 
time, the veteran reported that while on active duty he was a 
jet engine mechanic and sustained a perforation of his left 
tympanic membrane.  He sated that he continues to use 
firearms.  The examiner stated that the audiogram showed mild 
symmetric hearing loss a 4000 decibels.  The impressions 
included mild hearing loss.  

A hearing was held at the RO in August 1998.  At that time 
the veteran testified that while on active duty he worked on 
the flight line and was exposed to loud jet engine noises.  
This noise exposure caused his hearing loss.

The veteran underwent a series of audiometric and ear, nose 
and throat evaluations from June through September 2002.  In 
June 2002, the impression was sensorineural hearing loss, 
which was quite typically seen with chronic noise exposure, 
based upon audiometric findings from 1998.  It was stated 
that his noise exposure in service could certainly have 
contributed to his hearing loss.  

A VA audioligical examination was conducted in July 2002.   
Following the examination the audiologist sated that the 
findings were not found to be acceptable for rating purposes.  
It was noted that the 1000 hertz acoustic reflex thresholds 
were recorded at intensity levels that were below the 
veteran's volunteered left ear pure tone thresholds.  This 
was noted to be physiologically impossible if the pure tone 
thresholds were accurate.    The examiner stated that there 
was no evidence of hearing loss secondary to exposures, 
events, or treatments during service.

A complete file review was undertaken by the Chief of the VA 
Audiology and Speech Pathology Service who had conducted the 
audiological evaluations in 1998 and 2002, after reviewing 
the veteran's history of ear disorders and service records in 
painstaking detail, concluded that it was not likely that the 
veteran's hearing loss was related to his first two periods 
of service.  The reasons given for reaching this conclusion 
included the fact that the only reliable testing showed that 
the veteran's hearing was within normal limits within the 
first post-service year; no test results that were suggestive 
of middle ear dysfunction; no findings that were consistent 
with damage from excessive noise exposure during service; and 
frequent findings of unreliable test results and positive 
test results for feigned hearing loss.  It was further noted 
that mild noise-induced hearing loss was not found until a 
1998 evaluation when the veteran reported that he had had an 
increase in the disability associated with his tinnitus after 
firing a 9 mm handgun.  Thus, the audiologist concluded that 
the noise induced hearing loss was due to recreational noise 
exposure.  

Later in September 2002 the VA physician who evaluated the 
veteran in June 2002 again reviewed the veteran's records.  
After a complete review of the record, this physician stated 
that he concurred with the findings of the audiologists which 
were that if the veteran had any hearing loss at all, which 
was even doubtful based on the unreliability of the testing 
in the past, that hearing loss was more likely due to recent 
reports of noise exposure from recreational gun use and not 
service.  

Analysis

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The service medical records indicate that the veteran was 
exposed to acoustic trauma and did manifest a hearing loss.  
However, the veteran underwent extensive evaluations by a VA 
ear specialist and an audiologist in 2002.  These individuals 
rendered opinions in effect that any hearing loss the veteran 
may have is unrelated to service, to include any inservice 
noise exposure.  These opinions represent the most recent 
medical evidence of record.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

Arthritis of the Hips

Review of the service medical records shows evidence of a 
bilateral hip disability or an injury to the hips.  The 
veteran was seen on numerous occasions for complaints 
pertaining to his service connected low back disorder.  
Evidence of record subsequent to service, includes several VA 
evaluations for other orthopedic disorders, including the 
veteran's service connected low back disorder.  During these 
evaluations, the veteran did not complain of hip pain.  A hip 
disorder was first demonstrated on outpatient examination by 
VA in September 1994.  At that time, X-ray studies showed 
questionable early changes of avascular necrosis in the 
femoral head of each hip and possible mild narrowing of each 
hip joint.  A bone scan performed in October 1994 was 
interpreted as showing degenerative changes in the hips, with 
no evidence of avascular necrosis.  

An examination was conducted by VA in June 1998.  At that 
time, he stated that hip motion in the supine position was 
painful.  He stated that pivoting the feet caused clicking in 
both hips and that it felt that the hips would "pop out."  
After examination and X-ray studies, the impressions were 
early degenerative arthritis with early subchondral cyst 
formation in the left hip, and early degenerative arthritis 
in the right hip.  

A hearing was held at the RO in August 1998.  At that time 
the veteran testified that in 1980 he experienced pain in his 
hips for which he went to the dispensary.  They told him he 
had arthritis in his hips and mild pain medication was 
prescribed.  Since that time he continued to receive periodic 
treatment for his hips.

An examination was conducted by VA in July 2002.  At that 
time, the veteran's medical history and records were 
reviewed.  The impressions were degenerative arthritis, early 
subchondral cyst formation of the left hip and early 
degenerative arthritis of the right hip.  The examiner 
rendered an opinion that the etiology of the hip disorders 
was of a degenerative arthritic process that had developed 
independently in the hip joints as a result of maturity.  The 
examiner further stated that there was no evidence of 
degenerative joint disease during the veteran's recognized 
service or within one year thereafter.  

Analysis

The service records show no evidence of a hip disorder 
degenerative arthritis of any joint during service or within 
one year following his periods of recognized service.  The 
first post service evidence of a disability involving the 
hips was several years after service.  Additionally, the VA 
examiner indicated that the bilateral hip disorder was age 
related with no evidence of degenerative arthritis during 
service or within a year thereafter.  The evidence of record 
does not contradict this opinion.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  

Hypertension

Evidence of record at the time of the September 1988 decision 
is briefly summarized.  The service medical records for his 
recognized service show no evidence of hypertension.  The 
first evidence of hypertension was in November 1983.  At that 
time hypertension of unknown etiology was diagnosed.  A VA 
examination was conducted in November 1985.  At that time the 
diagnosis was mild hypertension.  In January 1986, the RO 
denied service connection for hypertension.  At that time the 
RO determined that the hypertension diagnosed in November 
1985 was not substantiated.  The veteran did not perfect an 
appeal regarding this decision.  This decision is final.  
38 U.S.C.A. §  7105.

He was seen at a VA outpatient clinic in November 1987 for 
mild hypertension.  Subsequent VA outpatient records confirm 
the presence of hypertension. 

In September 1988, the RO denied service connection for 
hypertension.  At that time the RO determined that the VA 
outpatient records were to remote from service to establish 
that the hypertension began during service.  The veteran was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision.  Accordingly, the September 
1988 RO decision is final.  38 U.S.C.A. § 7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2002).  See also Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 
Vet.App. 510, 512, 513 (1992).

The pertinent evidence submitted by the veteran in connection 
with his application to reopen his claim for hypertension 
consists primarily of VA medical records showing treatment 
for hypertension beginning in 1989.  This is many years after 
service.  Additionally, these records do not indicate that 
the hypertension is service related.  Also received were 
statements from the veteran which are cumulative in nature.  
The Board finds that the evidence received the September 1988 
decision is not new and material and the application to 
reopen the claim is denied.  

Increased Rating for Lumbosacral Spine

The service medical records show that the veteran was treated 
intermittently for low back complaints.  In July 1995 the RO 
granted service connection for lumbar strain and assigned a 
20 percent evaluation, which has remained in effect.  During 
a May 1998 VA psychiatric examination it was reported that 
the veteran worked at the VA medical center as a ward clerk.  
The veteran received treatment at a VA outpatient clinic form 
1997 to 2001 for various disorders, including low back 
complaints.

An examination was conducted by VA in June 1998.  At that 
time, the veteran was able to flex forward to 30 degrees, 
while commenting that he would not be able to "do much of 
that."  He had pain at the extreme of this range.  Side 
bending was 30 degrees to the right and left and extension 
was to 25 degrees.  He had pain on all extremes of ranges.  
It was commented that an individual of the veteran's age 
could expect to flex forward to at least 70 degrees, extend 
to 20 degrees and side bend to 35 or 40 degrees.  Muscle 
atrophy was not noted.  Sensory examination revealed no 
sensory defects.  Straight leg raising was performed, with 
the veteran complaining of pain in the femoral trigonal area 
bilaterally.  Lasegue's maneuvers did not increase the pain.  
Figure 4 test or heel to knee test produced pain in the 
inguinal area, bilaterally.  X-ray studies of the spine 
showed no pathological process.  The examiner stated that he 
was unable to assess the veteran's functional limitations on 
the basis of one examination only. 

An examination was conducted by VA in July 2002.  At that 
time, the veteran's medical history was reviewed by the 
examiner.  The veteran stated that he had pain in his back 
that increased to a level of 10 with cold and wet weather.  
When the weather was warm and dry it reached a level of six.  
He was restricted in his ability to walk distances, and could 
walk approximately 50 yards or 100 hundred yards depending on 
the pain level.  He stated that over the past year he had 
missed two to three months of work due to back pain.  He 
worked some days in the face of pain.  He stated that it took 
21/2 weeks to recover.

On examination, it was noted that the scoliotic curve was 
obscured.  Forward flexion was to 40 degrees, side bending 
was to 35 degrees, and extension was to 35 degrees.  This was 
compared to normal range of motion to be forward flexion to 
80 or 90 degrees, extension to 35 degrees and side bending to 
40 degrees.  The veteran was capable of heel and toe walking 
without evidence of muscle weakness.  Reflexes were 2+ at the 
knee and ankle.  There was no evidence of muscle weakness in 
the lower extremities and no loss of sensation.  On straight 
leg raising, he complained of pain at about 50 degrees.  X-
ray studies showed a C-shaped curve concavity to the right.  
the facet space between L4 and L5 was not clearly seen when 
compared with the right side.  This was, in the examiners 
opinion, representative of a difference in the plane of the 
joint rather than destruction.  Joint spaces appeared to be 
maintained.  

The impression was chronic recurrent lumbosacral strain.  The 
examiner stated that this was of mild to moderate severity.  
Excessive fatigability was suggested more in the history than 
supported by the clinical findings.  The pain could 
significantly limit the veteran's functional ability during 
flare-ups, which was supported by the veteran's history.  The 
spine would not tolerate repeated use over a period of time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

With any form of arthritis, painful motion is an important 
factor of disability. See 38 C.F.R. § 4.59 (2002).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
Id.  The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The veteran's low back disorder is primarily manifested by 
pain and limitation of motion.  Motion is particularly 
limited with forward flexion to 40 degrees.  However, side 
bending was to 35 degrees, and extension was to 35 degrees.    
Review of the record shows that the veteran manifests few of 
the symptoms necessary for a 40 percent rating under the 
diagnostic criteria for his disability.  There is no listing 
of the spine and no positive Goldthwaite's sign.  He had not 
lost lateral spine motion and there were no osteo-arthritic 
changes.  Additionally, the examiner classified the degree of 
severity of the low back disorder as of mild to moderate.  
Under these circumstances, the Board finds that the criteria 
a rating in excess of 20 percent have not been met.  The 
Board has considered the degree of functional impairment 
caused by the pain as set forth in the Deluca case.  However, 
in view of the range of motion findings and the examiner 
classification of the degree of severity of mild to moderate 
impairment, the Board finds that degree of functional 
impairment caused by the pain is included in the current 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for bilateral hearing loss and 
degenerative joint disease of the hips is denied.  An 
application to reopen a claim for service connection for 
hypertension is denied.  A rating in excess of 20 percent for 
lumbosacral strain is denied.  


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

